Citation Nr: 1223310	
Decision Date: 07/05/12    Archive Date: 07/13/12

DOCKET NO.  09-06 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to an increased disability rating for the service-connected hearing loss, initially rated as 10 percent prior to July 30, 2011, and rated as 20 percent disabling thereafter.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from September 1960 to September 1963.

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In that decision, the RO granted service connection for hearing loss and assigned an initial 10 percent rating; and, reopened a previously denied claim of service connection for a back disability, but denied the claim on the merits.  

In January 2010, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of his testimony is associated with the claims file.  

In an August 2010 decision, the Board reopened the claim of service connection for a back disability and remanded the matter back to the RO for additional development of the record.  The Board also remanded the issue of entitlement to an initial disability rating in excess of 10 percent for the service-connected hearing loss.  Pursuant to the requested development, the RO obtained VA outpatient treatment records; and, afforded the Veteran a VA audiology examination and a VA joints examination.  Before the case was returned to the Board, the RO issued a rating decision in December 2011.  In that decision, the RO increased the disability rating for the service-connected hearing loss to 20 percent, effective from July 30, 2011.  As the award is not a complete grant of benefits, the issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The RO issued a supplemental statement of the case (SSOC) in December 2011 confirming the denial of service connection for a back disability.  As noted in more detail in the REMAND portion below, the RO did not issue a SSOC addressing the issue of entitlement to an increased disability rating for the service-connected hearing loss, initially rated as 10 percent disabling prior to July 30, 2011, and rated as 20 percent disabling thereafter, before returning the case to the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a back disability.  He asserts that he injured his back during service.  A review of the Veteran's service treatment records is negative for complaints, findings of a back injury.  Similarly, no back disability was identified prior to service, during service, or at the Veteran's 1963 discharge examination.  

However, in June 1967, the Veteran submitted a claim of service connection for a back disability.  On his claim form, he reported that the approximate date of onset was unknown, but he was advised of the chronic condition in 1965 and told at that time that it had probably existed for some time prior to that period.  The RO denied that claim because there was no evidence of an in-service back injury.

VA outpatient treatment records show that the Veteran underwent x-rays studies of the spine in January 2008.  These studies reveal degenerative changes of the lumbar spine and a T8 deformity of the thoracic spine.  Other VA outpatient reports, including an April 2008 dexa scan report describes the deformity as a vertebral compression fracture.  An April 2008 MRI report reveals mild compression deformity T7 vertebral body with normal alignment and intact signal within the spinal cord and fatty marrow.  The impression was remote T7 fracture.  At the L5-S1 level, there was a grade 1 spondylolisthesis of L5 on S1 with associated bilateral pars defects at L5 level and L5-S1 intervertebral disc pseudo bulge.  Combination of those findings was noted to cause moderate bilateral neuro-foraminal stenosis at that level, impinging on L5 nerve roots bilaterally.  

At a May 2008 VA primary care evaluation, the Veteran reported that he had difficulty with his back immediately after discharge from service.  He reported to the doctor that he was, in fact, denied a job due to his back condition shortly after he returned from service.  The Veteran also reported to the examiner that a radiologist-friend of his took x-rays of his back at that time and told him that his back was so severe that he should stop continuing to shoe his horses; and, his radiologist-friend recommended that the Veteran have someone else shoe them.  According to the Veteran, he has reportedly modified his activities to keep from further injuring the back.  The Veteran reported chronic pain, limited range of motion, and episodic acute flares which prevent him from being able to get out of bed.

The physician opined that the Veteran's degenerative joint disease of the spine, which dated back to the 1960's when the Veteran would have not been expected to have those changes, were related to injuries in service.  

In statements to support his claim, as well as in August 2010 hearing testimony, the Veteran has asserted that he has had a back problem since service, and has lived with the pain and comfort since that time.  At his personal hearing, the Veteran testified that he fell from a pull-up bar during service and landed on his back.  The Veteran testified that this fall knocked the breath out of him and once he came to his senses, there was a sergeant standing over him asking if he was okay.  He believed he was alright and finished out the day without saying another word about it.  

The Veteran also testified that he applied for a job at Holston Defense Corporation in 1965, but was denied the job because he failed the physical examination due to a back defect.  The Veteran testified about his experience with the radiologist-friend, who told him back in the 1960's that he had a severe back problem and should be careful or he would be paralyzed.  The Veteran testified that unfortunately, his radiologist-friend was deceased.  

The Veteran was afforded a VA examination of the joints in August 2011.  The examiner noted the Veteran's description of the fall in service, the Veteran's reports of no pain or back problem until after discharge from service, and the Veteran's inability to obtain employment in 1965 due to abnormal spine x-rays.  The examiner also noted the Veteran's reports of ongoing and progressive back pain ever since service.  

The examiner referred to the 2008 imaging as noted above, and concluded that the Veteran had a grade 1 spondylolisthesis of L5 on S1 and degenerative disc disease.  The examiner explained that the condition of grade 1 spondylolisthesis of L5 on S1 is usually the result of development attenuation of the pars in the teen years, and is more likely seen in down linemen and dancers.  However, the examiner continued, this attenuation can fracture with stress or trauma, but is frequently associated with the onset of pain.  As such, the examiner concluded that it was more likely than not that the Veteran's fall in service could be a multi-factor and/or a precipitating factor in converting the "grade 1 spondylothesis of L5 on S1 to a grade 1 spondylolisthesis of L5 on S1."  

Unfortunately, the examiner provided no explanation for this statement; and, importantly, the opinion raises questions as to whether the Veteran had a pre-existing back defect or disease.  It is unclear whether this opinion suggests that the Veteran had a pre-existing defect, and if so, whether there was a superimposed injury in service that resulted in additional disability or whether the Veteran had a pre-existing disease that was aggravated by service?  In this regard, the examiner also noted the pars defect, but did not explain whether or not this was a pre-existing congenital defect or disease.  In addition, the x-ray report from January 2008 indicated the Veteran had spina bifida occult.  In other words, the August 2011 opinion is not adequate because it does not provide a basis on which to grant service connection, but it leaves open the possibility that service connection may be warranted.  Clarification is needed before a decision on the merits of the claim can be reached.  

With regard to the claim for an increased rating for the service-connected hearing loss, the RO issued a rating decision in December 2011.  In that decision, the RO increased the initial 10 percent disability rating for the service-connected hearing loss to 20 percent, effective from July 30, 2011.  As the award is not a complete grant of benefits, the issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The RO issued a supplemental statement of the case (SSOC) in December 2011 confirming the denial of service connection for a back disability; however, the SSOC did not address the issue of entitlement to an increased rating for the service-connected hearing loss, and no other SSOC was issued in this regard.  

According to the August 2010 remand directives, if any benefit sought on appeal remained denied, the RO was to provide an SSOC to the Veteran.  This was not accomplished.  

Regulations provide that when a case is remanded by the Board, the agency of original jurisdiction will complete the additional development of the evidence or procedural development required.  Following completion of the development, the case will be reviewed to determine whether the additional development, together with the evidence which was previously of record, supports the allowance of all benefits sought on appeal.  If so, the appellant and his or her representative, if any, will be promptly informed.  If any benefits sought on appeal remain denied following this review, the agency of original jurisdiction will issue an SSOC concerning the additional development pertaining to those issues in accordance with 38 C.F.R. § § 19.31.  See 38 C.F.R. § 19.38.  The RO is required to send the Veteran an SSOC pursuant to 38 C.F.R. § § 19.31 and 19.38.  

Significantly, in Stegall v. West, 11 Vet. App. 268 (1998), the Court held that a remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders, and that the Secretary of Veterans Affairs has a concomitant duty to ensure compliance with the terms of the remand.  As the Board specifically directed the RO to provide an SSOC to the Veteran with regard to any issue remaining in appellate status before returning the case to the Board, and that was not accomplished, another remand is required to comply with the remand instructions.

Also, it is noted that VA treatment records reflect that the Veteran's hearing was tested on October 13 or 14, 2005, and on December 28, 2007.  The results are not of record but are relevant to the claim and should be obtained.  In addition, there is a scanned July 17, 2007, audiology report, that should be obtained.  
 
Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all available VA medical records concerning treatment received by the Veteran for his back and hearing disability since discharge from service, not already associated with the claims file, including, but not limited to VA records dated since August 2011.  

Obtain a copy of the October 13 or 14, 2005 audiogram.

Obtain a copy of the December 28, 2007 audiogram.

Obtain a copy of the July 17, 2007, audiology scanned report.  

2.  Obtain, if possible, an addendum from the VA examiner who examined the Veteran's back in August 2011.  Ask the examiner to clarify his August 2011 opinion with respect to the pars defect and the comment regarding "grade 1 spondylothesis of L5 on S1 to a grade 1 spondylolisthesis of L5 on S1."  

(a)  In so doing, the examiner should explain whether the Veteran has spina bifida occult.  See x-ray report of January 2008.

(i)  If so, explain whether spina bifida occult is a congenital or developmental defect or disease.  [Note: a disease generally refers to a condition that is considered capable of improving or deteriorating while a defect is generally not considered capable of improving or deteriorating.  VAOPGCPREC 82-90 (1990) (citing Durham v. United States, 214 F.2d 862, 875 (D.C. Circuit 1954)].

(ii)  If it is a congenital or development defect, explain whether it is at least as likely as not (a probability of 50 percent or greater) that there was a superimposed injury or disease in service that resulted in additional back disability.  

(iii)  If it is a disease, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that spina bifida occult pre-existed active service.

(iv)  State whether it is clear and unmistakable (obvious, manifest, and undebatable) that pre-existing spina bifida occult WAS NOT aggravated (i.e., permanently worsened) beyond the natural progress during the Veteran's service.

(b)  With respect to the Veteran's pars "defect," explain whether this is a congenital or developmental defect or disease.  [Note: a disease generally refers to a condition that is considered capable of improving or deteriorating while a defect is generally not considered capable of improving or deteriorating.  VAOPGCPREC 82-90 (1990) (citing Durham v. United States, 214 F.2d 862, 875 (D.C. Circuit 1954)].

(i)  If it is a congenital or developmental defect, explain whether it is at least as likely as not (a 50 percent or greater probability) that there was a superimposed injury or disease in service that resulted in additional back disability.  

(ii)  If it is a disease, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that it pre-existed active service.

(iii)  If so, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that the pre-existing disease WAS NOT aggravated (i.e., permanently worsened) beyond the natural progress during the Veteran's active service.

 (c)  If any responses above are negative, provide an opinion as to whether the current spine disabilities, including spondyloslisthesis and degenerative disc disease, at least as likely as not (a probability of 50 percent or greater) began in or are related to active service.

 A complete rationale must be provided for each response.

If the prior examiner is unavailable, then obtain an opinion from a qualified examiner to determine the current nature and likely etiology of the Veteran's low back disability, to include answers to the above questions.  The claims folder must be made available to and reviewed by the examiner in conjunction with the requested study.  If it is determined that an examination is necessary to respond to the above questions, the examiner should elicit from the Veteran and record a full clinical history referable to the claimed in-service back injury, as well as the history referable to the post-service symptoms and treatment, and in particular, the circumstances surrounding the inability to obtain a job in 1967 specifically due to a "back condition."  

3.  After completion of the development requested, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, send the Veteran and his representative supplemental statement of the case pursuant to 38 C.F.R. § § 19.31 and 19.38 to include the Veteran's claim of entitlement to an increased disability rating for the service-connected hearing loss, initially rated as 10 percent disabling prior to July 30, 2011, and rated as 20 percent thereafter.  An appropriate amount of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


